DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-10 are objected to because of the following informalities:  the claims state “and” in line 2; there seems to be a typo.  Appropriate correction is required.
Drawings
The drawings are objected to because the drawings filed on 10/19/2020 have specks and have faint lines.  Additionally, the drawings filed on 8/30/2021 are grainy and do not have proper shading for adequate clarity during reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Covalence (U.S. 1,628,826) [826].
Regarding Claim 1, Reference [826] discloses a bottom portion having a bottom hollow section (12); a top portion on said bottom portion, said top portion (17, 18) having a top hollow section (17) facing said bottom hollow section; a spring (21) arranged in said top and bottom hollow sections, wherein a first end of said spring is attached to said top portion and a second end of said spring is attached to said bottom portion, said spring holding said top portion to said bottom portion in alignment while also allowing said top portion to move in relation to said bottom portion in response to a lateral force, wherein said spring returns said top portion in alignment with said bottom portion when said lateral force is removed.
Regarding Claim 2, Reference [826] discloses wherein said bottom portion comprises a screw tip (9, 10).
Regarding Claim 3, Reference [826] discloses wherein said top hollow portion has a top threaded section (screw thread). 
Regarding Claim 4, Reference [826] discloses wherein said top threaded section is arranged to allow said spring to mate with said threaded section to attach said first end to said top portion.
Regarding Claim 5, Reference [826] discloses wherein said bottom hollow portion has a bottom threaded section.
Regarding Claim 6, Reference [826] discloses wherein said bottom threaded section is arranged to allow said spring to mate with said bottom threaded section to attach said second end to said bottom portion.
Regarding Claim 7, Reference [826] discloses wherein said top hollow section comprises and top anchor (screw), wherein said first end is attached to said top anchor.
Regarding Claim 8, Reference [826] discloses wherein said bottom hollow section comprises and bottom anchor (3, 7), wherein said second end is attached to said bottom anchor. 
Regarding Claim 10, Reference [826] discloses wherein said top portion comprises a rubber tip (19).
Regarding Claim 11, Reference [826] as applied in the rejection above discloses a bottom portion having a bottom hollow section with a bottom threaded section; a top portion on said bottom portion, said top portion having a top hollow section facing said bottom hollow section, wherein said top hollow section comprises a top threaded section; a spring arranged in said top and bottom hollow section, wherein a first end of said spring is turned onto said top threaded section and a second end of said spring is turned onto said bottom threaded section, said spring holding said top portion to said bottom portion in alignment while also allowing said top portion to move in relation to said bottom portion in response to a force, wherein said spring returns said top portion in alignment with said bottom portion when said force is removed.
Regarding Claim 12, Reference [826] discloses wherein said bottom portion comprises a screw tip.
Regarding Claim 13, Reference [826] discloses wherein said top portion comprises a rubber tip.
Regarding Claim 14, Reference [826] discloses wherein said top hollow section comprises a top widened section (shape of 17, 19) having a greater diameter than said top threaded section.
Regarding Claim 15, Reference [826] discloses wherein said bottom hollow section comprises a bottom widened section (shape of 12 and shape of 3) having a greater diameter than said bottom threaded section.
Regarding Claim 16, Reference [826] discloses wherein said top widened section faces said bottom widened section.
The Examiner notes that “faces” is a broad limitation and met by the prior art applied.
Claims 1-8, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Jorgensen (U.S. 3,180,666) [666].
Regarding Claim 1, Reference [666] discloses a bottom portion having a bottom hollow section (20, 36); a top portion on said bottom portion, said top portion having a top hollow section (72) facing said bottom hollow section; a spring (66) arranged in said top and bottom hollow sections, wherein a first end of said spring is attached to said top portion and a second end of said spring is attached to said bottom portion, said spring holding said top portion to said bottom portion in alignment while also allowing said top portion to move in relation to said bottom portion in response to a lateral force, wherein said spring returns said top portion in alignment with said bottom portion when said lateral force is removed.
Regarding Claim 2, Reference [666] discloses wherein said bottom portion comprises a screw tip (26).
Regarding Claim 3, Reference [666] discloses wherein said top hollow portion has a top threaded section (thread connection to 64, 76). 
Regarding Claim 4, Reference [666] discloses wherein said top threaded section is arranged to allow said spring to mate with said threaded section to attach said first end to said top portion.
Regarding Claim 5, Reference [666] discloses wherein said bottom hollow portion has a bottom threaded section.
Regarding Claim 6, Reference [666] discloses wherein said bottom threaded section is arranged to allow said spring to mate with said bottom threaded section to attach said second end to said bottom portion.
Regarding Claim 7, Reference [666] discloses wherein said top hollow section comprises and top anchor (64, 74), wherein said first end is attached to said top anchor.
Regarding Claim 8, Reference [666] discloses wherein said bottom hollow section comprises and bottom anchor (52), wherein said second end is attached to said bottom anchor. 
Regarding Claim 11, Reference [666] as applied in the rejection above discloses a bottom portion having a bottom hollow section with a bottom threaded section; a top portion on said bottom portion, said top portion having a top hollow section facing said bottom hollow section, wherein said top hollow section comprises a top threaded section; a spring arranged in said top and bottom hollow section, wherein a first end of said spring is turned onto said top threaded section and a second end of said spring is turned onto said bottom threaded section, said spring holding said top portion to said bottom portion in alignment while also allowing said top portion to move in relation to said bottom portion in response to a force, wherein said spring returns said top portion in alignment with said bottom portion when said force is removed.
Regarding Claim 12, Reference [666] discloses wherein said bottom portion comprises a screw tip.
Regarding Claim 14, Reference [666] discloses wherein said top hollow section comprises a top widened section (shape of 86) having a greater diameter than said top threaded section.
Regarding Claim 15, Reference [666] discloses wherein said bottom hollow section comprises a bottom widened section (shape of 20) having a greater diameter than said bottom threaded section.
Regarding Claim 16, Reference [666] discloses wherein said top widened section faces said bottom widened section.
The Examiner notes that “faces” is a broad limitation and met by the prior art applied.
Claims 1-9, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Gadbois (U.S. 1,122,199) [199].
Regarding Claim 1, Reference [199] discloses a bottom portion having a bottom hollow section (9, 13); a top portion on said bottom portion, said top portion having a top hollow section (8, 16) facing said bottom hollow section; a spring (10) arranged in said top and bottom hollow sections, wherein a first end of said spring is attached to said top portion and a second end of said spring is attached to said bottom portion, said spring holding said top portion to said bottom portion in alignment while also allowing said top portion to move in relation to said bottom portion in response to a lateral force, wherein said spring returns said top portion in alignment with said bottom portion when said lateral force is removed.
Regarding Claim 2, Reference [199] discloses wherein said bottom portion comprises a screw tip (end of 12).
Regarding Claim 3, Reference [199] discloses wherein said top hollow portion has a top threaded section (screw thread of 12). 
Regarding Claim 4, Reference [199] discloses wherein said top threaded section is arranged to allow said spring to mate with said threaded section to attach said first end to said top portion.
Regarding Claim 5, Reference [199] discloses wherein said bottom hollow portion has a bottom threaded section.
Regarding Claim 6, Reference [199] discloses wherein said bottom threaded section is arranged to allow said spring to mate with said bottom threaded section to attach said second end to said bottom portion.
Regarding Claim 7, Reference [199] discloses wherein said top hollow section comprises and top anchor (7), wherein said first end is attached to said top anchor.
Regarding Claim 8, Reference [199] discloses wherein said bottom hollow section comprises and bottom anchor (14), wherein said second end is attached to said bottom anchor. 
Regarding Claim 9, Reference [199] discloses wherein said top hollow portion comprises and eye hook (4) and said first end comprises a loop to attach to said eye hook.
Regarding Claim 11, Reference [199] as applied in the rejection above discloses a bottom portion having a bottom hollow section with a bottom threaded section; a top portion on said bottom portion, said top portion having a top hollow section facing said bottom hollow section, wherein said top hollow section comprises a top threaded section; a spring arranged in said top and bottom hollow section, wherein a first end of said spring is turned onto said top threaded section and a second end of said spring is turned onto said bottom threaded section, said spring holding said top portion to said bottom portion in alignment while also allowing said top portion to move in relation to said bottom portion in response to a force, wherein said spring returns said top portion in alignment with said bottom portion when said force is removed.
Regarding Claim 12, Reference [199] discloses wherein said bottom portion comprises a screw tip.
Regarding Claim 14, Reference [199] discloses wherein said top hollow section comprises a top widened section (shape of portion of 16) having a greater diameter than said top threaded section.
Regarding Claim 15, Reference [199] discloses wherein said bottom hollow section comprises a bottom widened section (shape of 9) having a greater diameter than said bottom threaded section.
Regarding Claim 16, Reference [199] discloses wherein said top widened section faces said bottom widened section.
The Examiner notes that “faces” is a broad limitation and met by the prior art applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677